      Case 2:15-cr-00198-MLCF-JCW Document 350 Filed 09/08/20 Page 1 of 9



                       UNITED STATES DISTRICT COURT


                      EASTERN DISTRICT OF LOUISIANA




UNITED STATES OF AMERICA                                         CRIMINAL ACTION



V.                                                               NO. 15-198



DAVID RODRIGUEZ                                                  SECTION "F"



                             ORDER AND REASONS


       Before the Court is David Rodriguez’s pro se motion for a

sentence reduction, compassionate release, or home confinement

under 18 U.S.C. § 3582(c) and the Coronavirus Aid, Relief, and

Economic Security Act, Pub. L. No. 116-136.                 For the reasons that

follow, the motion for sentence reduction or compassionate release

is DENIED without prejudice and the request for home confinement

is DENIED.


                                  Background


       David Rodriguez is serving a 36-month term of imprisonment

following his plea of guilty to two conspiracy charges stemming

from a scheme to collect dispensed, counterfeit, or expired drugs

and    drugs   not   authorized    for       resale   and    then   fraudulently
                                         1
      Case 2:15-cr-00198-MLCF-JCW Document 350 Filed 09/08/20 Page 2 of 9



reintroduce them into the pre-retail wholesale market for sale to

pharmacies and end-users.            After his sentencing in February 2020,

the Court extended Rodriguez’s self-surrender date until June 22,

2020.     He is presently incarcerated at the Federal Correctional

Institution in Jessup, Georgia.


       Rodriguez     is       49-years-old    and,       although     his      Pre-Sentence

Investigation       Report       indicates        that    he    is   in   good       physical

condition, Rodriguez submits that he is obese and suffers from

hypertension.        Rodriguez suggests (and the government does not

dispute)     that        he    requested     compassionate           release         or   home

confinement from the Bureau of Prisons.                    Six days later, he filed

the     present     motion       requesting        that        the   Court      grant     him

compassionate release or home confinement.


                                             I.

                                             A.

       Congress prescribes certain prerequisites to district court

consideration of motions seeking sentence modifications, including

motions seeking compassionate release.                    Courts generally “may not

modify a term of imprisonment once it has been imposed.” 18 U.S.C.

§ 3582(c).        Since passage of the First Step Act of 2018, Pub. L.

No. 115-391, 132 Stat. 5194 (2018), however, federal courts “may

reduce    the     term    of    imprisonment”       upon       request    by    an    inmate.

§3582(c)(1)(A); see also United States v. Chambliss, 948 F.3d 691,


                                             2
    Case 2:15-cr-00198-MLCF-JCW Document 350 Filed 09/08/20 Page 3 of 9



692-93 (5th Cir. 2020)(As amended, § 3582(c) provides that the

Court “on a motion by the BOP or by the defendant after exhausting

all BOP remedies, may reduce or modify a term of imprisonment,

probation, or supervised release after considering the factors of

18 U.S.C. § 3553(a), if ‘extraordinary and compelling reasons

warrant   such    a     reduction.’”).       The    reduction   must     also   be

“consistent      with    applicable   policy       statements   issued    by    the

Sentencing Commission.”        § 3582(c)(1)(A).


     For a motion seeking compassionate release “to be properly

before the court,” then, a defendant must first request that the

Bureau of Prisons “bring a motion on the defendant’s behalf.”

United States v. Franco, --- F.3d ---, 2020 WL 5249369, at *1 (5th

Cir. Sept. 3, 2020).         This particular statutory requirement --

“that a defendant [must] file a request with the BOP before filing

a motion in federal court,” although non-jurisdictional -- “is

[nonetheless] a paradigmatic mandatory claim-processing rule.”

Franco, 2020 WL 5249369, at *2. 1




1In reaching this conclusion, the Fifth Circuit joined three other
circuits. See United States v. Alam, 960 F.3d 831, 833 (6th Cir.
2020); United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020);
United States v. Springer, -- Fed.Appx. --, 2020 WL 3989451 (10th
Cir. July 15, 2020).
                                         3
      Case 2:15-cr-00198-MLCF-JCW Document 350 Filed 09/08/20 Page 4 of 9



                                         B.


       Simply put, a defendant must exhaust his remedies with the

BOP before a court may consider a motion for compassionate release.

See, e.g., Raia, 954 F.3d at 596-97 (holding that failure to comply

with    the   §    3582(c)(1)(A)    exhaustion         requirement     presents   “a

glaring roadblock foreclosing compassionate release”); Alam, 960

F.3d at 835-36 (declining to carve out a futility exception to the

§ 3582(c)(1)(A) exhaustion requirement).                  Here, Rodriguez filed

the present motion only six days after submitting his request to

the     Warden.       Thus,   the    Court      finds        that    the   mandatory

administrative exhaustion requirement of 18 U.S.C. § 3582(c)(1)(A)

is not met.       By now, 30 days have passed since the Warden received

what Rodriguez and the government suggest was Rodriguez’s request

for    compassionate     release    or       release    on    home    confinement. 2




2 Complicating matters, the request to the Warden is not actually
of record. (The government does not contest that a request was
made). Regardless, it is not clear whether Rodriguez requested
that the Warden file a motion seeking compassionate relief or
whether, perhaps, he requested only home confinement. A
distinction of consequence for exhaustion purposes: requests for
compassionate release and for home confinement are distinct in
kind. “[W]hile the CARES Act allows a defendant to request home
confinement from the warden, it does not authorize compassionate
release, as the compassionate release statute is separate from the
CARES Act.” See, e.g., United States v. Brown, No. 13-286, 2020
WL 3292874, at *2 (E.D. La. June 18, 2020)(Vance, J.)(noting that
the BOP exercises authority on home confinement requests pursuant
to a different statute than the compassionate release provision of
18 U.S.C. § 3582(c) and “[c]ourts have therefore found that when
a defendant requests only home confinement from the warden--and
                                         4
      Case 2:15-cr-00198-MLCF-JCW Document 350 Filed 09/08/20 Page 5 of 9



However, in failing to wait the requisite 30 days after initiating

a request with the Warden before filing this motion with the Court

seeking     compassionate      release    or   home    confinement,    Rodriguez

failed to comply with a mandatory claim-processing feature of the

statute.


                                         C.


       Neither Rodriguez -- who bears the burden of demonstrating

exhaustion and that he is entitled to relief -- nor the government

has    supplemented      the   record    to    indicate    whether    the   Warden

responded to Rodriguez’s administrative request.                     Whether the

Warden responded is another fact of consequence for exhaustion

purposes:     if   the   Warden   has    denied       Rodriguez’s    request   for

compassionate       release,      Rodriguez       would     be      required   to

administratively appeal that denial before seeking relief from the

Court.     For “all administrative rights to appeal” to be “fully

exhausted,” in compliance with the statute, the compassionate

release petitioner must administratively appeal any decision by

the warden regarding compassionate release.                 See, e.g., United

States v. Wills, 09-166, 2020 WL 5073663, at *3 (E.D. La. Aug. 26,

2020); United States v. Delco, No. 09-57, 2020 WL 4569670, at *4

(E.D. La. Aug. 7, 2020)(Ashe, J.)(finding that “it is precisely



not release under the compassionate release provisions--he has
failed to exhaust his administrative remedies”).
                                         5
   Case 2:15-cr-00198-MLCF-JCW Document 350 Filed 09/08/20 Page 6 of 9



because the warden denied the defendant’s ... request within 30

days   after   its   submission   that    he   has   not   exhausted     his

administrative remedies[; the defendant has failed to] show that

he has fully exhausted his administrative rights to appeal the

warden’s denial of his request through the BOP’s Administrative

Remedy Procedure[.]”); United States v. Ellis, No. 13-286, 2020 WL

4050409, at *2 (E.D. La. July 20, 2020)(Vance, J.)(citing the

statute and district court case literature supporting a finding

that the defendant must appeal any formal BOP decision in order to

exhaust his administrative remedies); United States v. Whirl, No.

18-17, 2020 WL 3883656, at *1-2 (S.D. Miss. July 9, 2020)(noting

that a defendant may submit an appeal on a BP-10 form to the

appropriate Regional Director within 20 calendar days of the date

the warden signed the response and that failure to do so is a

failure   to   exhaust   administrative    remedies).       To   determine

otherwise would betray the statutory text and defeat the purpose

of administrative exhaustion doctrine.         See, e.g., United States

v. Cotto, No. 16-36, 2020 WL 2735960, at *2 (E.D. La. May 26,

2020)(when BOP formally denies a defendant’s motion, the defendant

must appeal that decision to exhaust his or her administrative

remedies); United States v. Ng Lap Seng, No. 15-706, --- F. Supp.

3d ---, 2020 WL 2301202, at * 6 (S.D.N.Y. May 8, 2020)(interpreting

the statute’s “lapse” language as “requiring the BOP’s failure to

respond to a prisoner’s request for a compassionate release motion

                                   6
      Case 2:15-cr-00198-MLCF-JCW Document 350 Filed 09/08/20 Page 7 of 9



within thirty days,” because interpreting the language to instead

mean “a passage of time” would “substantially undermine [a goal of

the]     exhaustion    requirement    –     protecting     agency     authority,

expertise, and the opportunity to correct mistakes – as it would

allow a defendant [to bypass] higher-level BOP review” and “render

the      statute’s     provision     regarding      full         exhaustion    of

administrative       remedies   meaningless,”    and     allow    defendants   to

“forego appealing a warden’s denial of their compassionate release

request.”).


       Here, Rodriguez failed to allow 30 days to lapse after lodging

with the Warden a request (for either compassionate release or

home confinement, or perhaps both); there is no indication in the

record as to whether the Warden responded within 30 days.                 Nor is

there an indication that Rodriguez administratively appealed the

prison’s disposition (if any) of his administrative request.                    On

this record, Rodriguez has not persuaded the Court that he has

satisfied      the     mandatory     exhaustion        requirement      of     the

compassionate release statute.              His request for compassionate

release must be denied without prejudice.


                                      II.


       Insofar as Rodriguez requests that this Court release him on

home confinement under the Coronavirus Aid, Relief, and Economic



                                      7
    Case 2:15-cr-00198-MLCF-JCW Document 350 Filed 09/08/20 Page 8 of 9



Security Act (CARES Act), Pub. L. No. 116-136, 134 Stat. 281, the

Court lacks authority to do so.


     The CARES Act provides that “the Director of the Bureau [of

Prisons] may lengthen the maximum amount of time for which the

Director is authorized to place a prisoner in home confinement

under the first sentence of section 3624(c)(2) of title 18, United

States Code.”    Pub. L. No. 116-136, 134 Stat. 281, 516 (emphasis

added).    The Director of the Bureau of Prisons “may” do so if “the

Attorney General finds that emergency conditions will materially

affect the functioning of the Bureau[.]” CARES Act, § 12003(b)(2).

The Attorney General has so found. See William P. Barr, Memorandum

for Director of Bureau of Prisons (Apr. 3, 2020). 3             The Court

underscores that, by statute, this authority relative to home

confinement is conferred solely on the Director of the Bureau of

Prisons:    while the Director may “lengthen the maximum amount of

time for which” Rodriguez is placed on home confinement, CARES

Act, § 12003(b)(2), this Court may not.       See 18 U.S.C. § 3621(b). 4

Rodriguez’s request that this Court release him on home confinement

under the CARES Act therefore must be denied.           As it must, the




3  Available at https://www.justice.gov/file/1266661/download
4Placement of inmates is BOP’s prerogative. The Court simply lacks
the power to place Rodriguez on home confinement. See 18 U.S.C.
§ 3621(b)(“The Bureau of Prisons shall designate the place of the
prisoner’s imprisonment[.]”); see also § 3582(c)(limiting the
Court’s authority to modify or reduce a sentence).
                                    8
   Case 2:15-cr-00198-MLCF-JCW Document 350 Filed 09/08/20 Page 9 of 9



Court defers to the BOP administrative process concerning requests

for home confinement due to COVID-19 concerns.


                                  ***


     Accordingly, for the foregoing reasons, Rodriguez’s motion

for compassionate release is DENIED without prejudice, and his

request for home confinement is DENIED.


             New Orleans, Louisiana, September 5, 2020


                                 ______________________________

                                        MARTIN L. C. FELDMAN

                                  UNITED STATES DISTRICT JUDGE




                                   9
